

115 HR 4102 IH: Commercial Balloon Pilot Safety Act of 2017
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4102IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Doggett (for himself, Mr. Farenthold, and Mr. Hurd) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo apply certain medical requirements to an operator of an air balloon.
	
 1.Short titleThis Act may be cited as the Commercial Balloon Pilot Safety Act of 2017. 2.Applicability for medical certification standards to operators of air balloons (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 61.3(c) of title 14, Code of Federal Regulations (relating to second-class medical certificates), to apply to an operator of an air balloon to the same extent such regulations apply to a pilot flight crewmember of other aircraft.
 (b)Air balloon definedIn this Act, the term air balloon has the meaning given the term balloon in section 1.1 of title 14, Code of Federal Regulations (or any corresponding similar regulation or ruling).
			